Exhibit 10.2

FARM CREDIT OF SOUTHWEST FLORIDA, ACA

TERM LOAN NOTE

$50,000,000.00

Arcadia, Florida

September 3, 2008

Loan Number 075 085457846-06

FOR VALUE RECEIVED, ALICO, INC., a FLORIDA CORPORATION (“BORROWER”) PROMISES TO
PAY TO THE ORDER OF FARM CREDIT OF SOUTHWEST FLORIDA, ACA, FOR ITSELF AND AS
AGENT/NOMINEE FOR OTHER LENDING INSTITUTIONS HAVING AN INTEREST, DIRECT OR
INDIRECT, IN THIS TERM LOAN NOTE (THE “NOTE”) AND ALL DOCUMENTS, INSTRUMENTS AND
AGREEMENT PERTAINING THERETO, ITS SUCCESSORS AND/OR ASSIGNS (hereinafter called
“Lender”), at the office of Lender at 330 North Brevard Avenue, Arcadia, Florida
34266, or at such other place as the holder may designate in writing, on the
Term Loan Maturity Date (as defined in the Amended and Restated Loan Agreement
between Borrower, Guarantors named therein and Lender, dated May 26, 2006, as
amended on August 30, 2007, on February 26, 2008, March 25, 2008, and on even
date herewith (collectively, the “Loan Agreement”)) in immediately available
funds the principal sum of Fifty Million and No/100 Dollars ($50,000,000.00).
Lender is hereby irrevocably authorized by Borrower to record the amount
outstanding from time to time of the Term Loan (as defined in the Loan
Agreement) together with the applicable interest, and notations of payments of
interest and/or principal received by Lender in respect thereof, which
recordation shall, in the absence of manifest error, be conclusive. Any Event of
Default under the Loan Agreement is an event of default under the terms of this
Note. Except as expressly provided herein, all terms used in this Note shall
have the same meaning as used in the Loan Agreement.



--------------------------------------------------------------------------------

Interest. The principal amount hereof from time to time outstanding and unpaid
shall bear interest from and including the date hereof until payment thereof in
full. Subject to provisions set forth herein for the increase in the applicable
interest rate upon the occurrence of an Event of Default, interest hereunder
shall accrue at a fixed rate of 6.79 percent per annum; provided however, that
payment of any principal outstanding under this Note prior to the maturity
thereof, whether by acceleration or otherwise, shall be subject to a
mark-to-market prepayment premium equal to the Lender’s loss of yield, if any,
on the portion of this Note so prepaid, as calculated in accordance with
reasonably formulated standard conventions of the Lender, then-in effect, for
such calculations (the “Mark-to-Market Prepayment Premium”).

Interest shall accrue and be computed on the basis of a year of 360 days.

Repayment of Principal and Interest. Principal, interest, and prepayment
premiums, if any, are payable in United States dollars, without offset or
deduction of any kind for taxes or otherwise. Commencing on October 1, 2008, and
continuing on the same day of each consecutive calendar quarter thereafter as
long as any principal amounts are due hereunder, Borrower shall make equal
payments of principal and interest in the amount of $1,712,403.26 to Lender with
a final installment of all outstanding principal and accrued but unpaid interest
being due and payable on the Term Loan Maturity Date.

 

2



--------------------------------------------------------------------------------

This Note is issued pursuant to the Loan Agreement and is entitled to the
benefits thereof. The holder of this Note may enforce the agreements of Borrower
contained in the Loan Agreement and, upon the occurrence of an Event of Default,
may exercise the remedies provided for therein or otherwise available at law or
in equity.

Upon the occurrence of an Event of Default, as defined in Article 6 of the Loan
Agreement, all principal amounts outstanding under this Note and any interest
then accrued thereon may be declared to be immediately due and payable as
provided in the Loan Agreement. This Note may be enforced in any court or other
tribunal having jurisdiction as specified in the Loan Agreement over the subject
matter hereof, and Borrower shall pay to the holder hereof on demand such
amounts in United States dollars as shall be sufficient to pay the enforcement
costs and expenses of such holder, including without limitation, reasonable
attorney fees and expenses, including, but not limited to, fees and expenses
incurred on appeal or in the event the holder takes actions to protect its
interests hereunder in proceedings in bankruptcy to the extent set forth in the
Loan Documents.

No reference herein to the Loan Agreement and no provision of this Note or the
Loan Agreement shall alter or impair the obligation of Borrower, which is
absolute and unconditional, to pay the principal of (and any default rate, late
charge or other charges, if any) and interest on this Note as provided herein.

Borrower hereby waives presentment, demand, protest and notice of any kind
whatsoever. The non-exercise by the holder of any rights hereunder in any
particular instance shall not constitute a waiver hereof in that or any
subsequent instance.

 

3



--------------------------------------------------------------------------------

This Note is secured in the manner provided in the Loan Agreement which, among
other things, contains provisions for: (i) the acceleration of the maturity
hereof upon the happening of certain events; (ii) the application of a default
rate of interest pursuant to Section 7.7 of the Loan Agreement; and (iii) the
waiver of certain provisions of the Loan Agreement, all upon the terms and
conditions specified therein.

This Note is the Term Loan Note referred to in the Loan Agreement. This Note,
except as governed by applicable federal law, shall be construed in accordance
with and governed by the laws of the State of Florida.

Agreed to and given under the hand and seal of the undersigned on the day first
set forth above.

 

ALICO, INC.   (Seal) By:  

/s/    Dan L. Gunter

Print Name:   Dan L. Gunter  

Its:   Chief Executive Officer  

 

4